[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                January 17, 2003
                               No. 01-13597                   THOMAS K. KAHN
                         ________________________                   CLERK

                     D. C. Docket No. 99-00553-CV-CC-1

LIBERTY MUTUAL INSURANCE
COMPANY,
                                                         Plaintiff-Appellee,

                                    versus

C-STAFF, INC., THOMAS KEESEE,
                                                         Defendants-Appellants,

KBAS I, L.L.C., CONTINENTAL
BENEFIT ADMINISTRATORS, INC.,
                                             Third-Party Defendants-Appellants.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________
                             (January 17, 2003)


Before BLACK and HULL, Circuit Judges, and RYSKAMP*, District Judge.

PER CURIAM:

      *
        Honorable Kenneth L. Ryskamp, United States District Judge for the
Southern District of Florida, sitting by designation.
      This appeal involves a question of Georgia law determinative of the case,

but unanswered by controlling precedent of the Supreme Court of Georgia or any

other Georgia court. We therefore certified the question for resolution by the

Georgia Supreme Court. Liberty Mut. Ins. Co. v. C-Staff, Inc., 280 F.3d 1337,

1340 (11th Cir. 2002). Upon consideration of the response of the Georgia

Supreme Court to the question certified to that Court, we reverse the district court.

                                          I.

      The facts of this case are set forth in our earlier opinion. 280 F.3d at 1339.

Appellee Liberty Mutual Insurance Company obtained a judgment against

Appellant C-Staff, Inc. in the United States District Court for the Southern District

of Florida, and sought to enforce that judgment in the Northern District of Georgia.

In seeking to enforce the judgment, Appellee engaged in extensive post-judgment

discovery aimed toward C-Staff and various third parties believed by Appellee to

be recipients of fraudulent transfers from C-Staff, or alter egos or successors of C-

Staff, including KBAS I, L.L.C., Continental Benefits Administrators, Inc., and

Thomas Keesee (collectively Appellants). Following discovery, Appellee filed a

motion to commence supplementary proceedings and to implead Appellants as part

of its enforcement action against C-Staff. The district court granted Appellee’s

motion, and Appellants brought this interlocutory appeal.


                                          2
                                         II.

      O.C.G.A. § 9-11-69 allows a judgment creditor to enforce its judgment

through a writ of execution and also to engage in post-judgment discovery. This

section, however, does not expressly authorize the commencement of

supplementary proceedings against third parties for the enforcement of a judgment.

To clarify whether O.C.G.A. § 9-11-69 permits Appellee to commence

supplementary proceedings against Appellants, we certified the following question

to the Georgia Supreme Court:

      PURSUANT TO O.C.G.A. § 9-11-69, MAY A JUDGMENT
      CREDITOR INITIATE SUPPLEMENTARY PROCEEDINGS TO
      THE EXECUTION OF A JUDGMENT WHEREIN THIRD
      PARTIES, ALLEGED TO BE FRAUDULENT TRANSFEREES,
      ALTER EGOS, OR SUCCESSORS OF A JUDGMENT DEBTOR,
      ARE IMPLEADED AS DEFENDANTS TO THE ACTION?

      The Supreme Court of Georgia answered our certified question in the

negative:

      The United States Court of Appeals for the Eleventh Circuit certified
      to this Court the question of whether O.C.G.A. § 9-11-69 authorizes a
      judgment creditor to implead and hold liable persons who were not
      parties to the underlying judgment. We hold that it does not. In
      Georgia, a judgment-creditor must initiate a separate civil action
      against persons it claims are liable for a judgment to which they were
      not parties by filing a complaint and serving the defendants under the
      procedures set forth in the Civil Practice Act.

C-Staff, Inc. v. Liberty Mut. Ins. Co., 571 S.E.2d 383, 383 (Ga. 2002).


                                         3
      In light of the response of the Georgia Supreme Court, we conclude the

district court erred by granting Appellee’s motion to commence supplementary

proceedings.

      REVERSED.




                                        4